DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding rejections under 112(b), applicant’s amendments have overcome the previous rejection.

Applicant’s arguments, see pgs. 9-11, filed 08/10/2021, with respect to 1, 6-11, and 16-20 have been fully considered and are persuasive.  The 103 rejection of 05/12/2021 has been withdrawn. 

Applicant's arguments filed 08-10-2021 regarding the 101 rejection have been fully considered but they are not persuasive.

Regarding the 101 rejection, argues that the method of forecasting a transition from one of four annual seasons to the next annual season in a geographical area is not an abstract idea and that the claims do provide an improvement to a technology or technical field. The examiner respectfully disagrees. The examiner, within the claims or argument, was unable to find any evidence to support the rebuttal/argument of said rejection. The applicants argument to the 101 is merely an observation of the features they believe are present in the reference provided. It is noted that a 101 analysis relies on the presence of an abstract idea without any further meaningful limitations and not just the novelty of the claim. The applicant further confirms in the argument on pg. 10, para 1, that the method of these features are indeed abstract via means of mathematical and mental processes. The applicant expresses their intent within the claim .  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
calculating normal daily temperatures in the geographic area for each day of a forecasting period using historical weather data for the geographic area; smoothing the normal daily temperatures in the geographic area during the forecasting period; determining a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes the default day of transition from the one annual season to the next annual season; identifying forecasted daily temperatures in the geographic area during the forecasting period; comparing the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area; and identifying the perceived transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite 
For example, steps of “calculating normal daily temperatures in the geographic area for each day of a forecasting period using historical weather data for the geographic area; smoothing the normal daily temperatures in the geographic area during the forecasting period; determining a seasonal transition threshold by determining the smoothed normal daily temperature in the geographic area during a time period that includes the default day of transition from the one annual season to the next annual season” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “ identifying forecasted daily temperatures in the geographic area during the forecasting period; comparing the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area; and identifying the perceived transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 11.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
	In Claim 11: a historical weather database, weather analysis unit
The additional element in the preamble of “A system for forecasting a perceived transition from one of four annual seasons to the next annual season in a geographic area” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A historical weather database represents a non-transitory computer readable storage medium and only adds an insignificant extra-solution activity to the judicial exception.  A weather analysis unit is generically recited and is not qualified as a particular machine.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Allowable Subject Matter

Claims 1 through 20 would be allowable if written to overcome the 101 rejection set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: 


Regarding Claim 1, Jones et al. (WO2017184680A1, 10-26-2017) teaches a method of forecasting a transition from one of four annual seasons to the next annual season in a geographic area (Fig. 3, 304). Although Jones teaches a method evaluating historic weather data and data relative to historic weather data to identify patterns that correlate with changes of seasons for a geographical area [0016], Jones fails to specifically teach calculating daily temperatures in the geographic area for each day of a forecasting period using historical weather data for the geographic area; smoothing the daily temperatures in the geographic area during the forecasting period; Jones also defines a threshold based on specified changes and the forecasting system forecasting or confirming a change from a first season to a second season, but fails to specifically determine a seasonal transition threshold by determining the smoothed daily temperature in the geographic area during a time period that includes a default day of transition from the one annual season to the next annual season; In related field, Xiao et al. (CN108629107A, 10-09-2018) teaches, a method and device for calculating daily temperature (pg. 1-3), but fails to identify forecasted daily temperatures in the geographic area during the forecasting period; compare the forecasted daily temperatures in the geographic area during the forecasting period with the seasonal transition threshold for the geographic area and identify the transition from the one annual season to the next annual season in the geographic area by identifying a time period during which the forecasted daily temperatures in the geographic area meet or exceed the seasonal transition threshold for the geographic area. It is for these reasons Claim 1 and all of its dependent claims are allowed. 

Regarding Claim 11, Jones teaches a system for forecasting a transition from one of four annual seasons to the next annual season in a geographic area ([0028], Fig. 3, 304). Although Jones teaches a system that uses a historical weather database and Internet of Things (IOT) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863